        Case 1:16-cr-10343-ADB Document 546 Filed 11/29/18 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,                    )      CRIMINAL NO. 16-10343-ADB
                                             )
               v.                            )
                                             )
MICHAEL L. BABICH, ET. Al.                   )
                                             )
         Defendants.                         )
                                             )

                    UNITED STATES’ RESPONSE IN OPPOSITION TO THE
                    DEFENDANT’S MOTION FOR A PROTECTIVE ORDER

       Defendant John N. Kapoor, through his attorneys, is in possession of material evidence of

a crime belonging to a third-party – corporate records belonging to Insys Therapeutics, Inc. The

records at issue are not Kapoor’s personal records – they are corporate records – Kapoor is

merely in possession of them. In search of evidence, the government subpoenaed Insys, of

which Kapoor was the Executive Chairman of the Board, and also subpoenaed E.J. Financial, a

company Kapoor owns. Although Insys’ Executive Chairman, Kapoor, had possession of the

documents, he did not provide the responsive documents to those gathering documents on Insys’

behalf. E.J. Financial, through counsel, gave the responsive documents to Kapoor’s criminal

counsel, who now refuse to produce those third party, corporate documents to the government in

response to a valid subpoena under the Health Insurance Portability and Accountability Act

(“HIPAA”), 18 U.S.C. § 3486, which authorizes the issuance of administrative subpoenas in

federal health care investigations. Kapoor’s assertion that the government has issued an

improper administrative subpoena is unavailing, as the records being sought are third party,

corporate documents of which Kapoor (or his counsel) has mere possession. The Court should
        Case 1:16-cr-10343-ADB Document 546 Filed 11/29/18 Page 2 of 11



not permit this shell game to continue and should order Kapoor to produce the documents

immediately.

   I.      Background




                                                                             Kapoor, through his

assistants, used Insys and E.J. Financial email addresses.




        Because Kapoor was operating as Executive Chairman of the Board at Insys, his emails

and notes regarding those emails, belong to Insys, not to Kapoor and not to E.J. Financial. See

Declaration of Adam Brumm, Director, Technical Operations, of Insys Therapeutics, Inc.,




                                                 2
        Case 1:16-cr-10343-ADB Document 546 Filed 11/29/18 Page 3 of 11



attached as Exhibit 2. Kapoor’s role at Insys was such that they publicly warned shareholders

that the “founder, Executive Chairman and principal stockholder can individually control our

direction and policies, and his interests may be adverse to the interests of our stockholders.”

Insys Prospectus, Form 424(b)(4), Dated May 2, 2013, and attached as Exhibit 3, at page 5.

       According to Insys, the corporation owns any materials generated by Kapoor acting in his

role as Executive Chairman and Kapoor is withholding them without Insys’ permission. See

Exhibit 2 (“any work product, notes or documents Kapoor created in his capacity as a member of

the Board or as an employee (i.e., CEO) are the property of Insys.”). This is true of documents

created by the Executive Chairman inside an Insys office, at his home, on a plane, in a vehicle, or

anywhere else in the world. Id. Insys property is Insys property. Id. (“any Insys-related

documents created, edited, dictated, or modified by Kapoor were, and are, business records

belonging to Insys, regardless of whether Insys currently has physical possession of those

documents.”). According to Brumm, on behalf of Insys:

               For the sake of clarity, the Company’s position does not change in instances, for
               example, where Kapoor’s personal assistant may have printed Insys-related
               documents for Kapoor’s review at his home office or from an EJ Financial email
               account (or other personal email account).

Id.

       Insys would have produced those documents sought by this subpoena, but for the fact that

Kapoor had physical possession of those records and failed to turn them over to those gathering

responsive information at Insys. Id.

       Notwithstanding that Kapoor did not personally own these documents, and that his

company did not own these documents, E.J. Financial, through counsel, asserted privilege over

approximately 80 other Insys-related documents in the possession of E.J. Financial that E.J.




                                                 3
Case 1:16-cr-10343-ADB Document 546 Filed 11/29/18 Page 4 of 11
           Case 1:16-cr-10343-ADB Document 546 Filed 11/29/18 Page 5 of 11



individual); United States v. Wachter, 2006 WL 2460790 at *6–*7 (E.D .Mo. Aug. 23, 2006)

(health care subpoenas issued post-indictment); United States v. Daniels, 2000 WL 764951 at

*4–*5 (D. Kan. May 22, 2000) (same); United States v. Lazar, No. 04-20017-DV, 2006 WL

3761803, at *8-11 (W.D. Tenn. Dec. 20, 2006) (upholding § 3486 subpoena served on hospitals

post-indictment).

       Nor has the government run afoul of the admonition in Harrington to refrain from issuing

a subpoena against a defendant, or the U.S. Attorney’s Manual, which similarly provides that

after an indictment has issued, “authorized investigative demands may continue to be used in

furtherance of an ongoing investigation, provided they are not directed to a defendant.” U.S.

Attorney’s Manual § 9-44-202. 3 Here, the government has subpoenaed third party, corporate

records that are merely in Kapoor’s possession or that of his counsel. The government

unquestionably has authority under § 3486 to subpoena those records from Insys or E.J.

Financial even after the issuance of the second superseding indictment (“SSI”), and Kapoor

cannot seek harbor from producing them now merely because he has possession of them. Any

argument that the government has run afoul of Harrington or violated its own internal policies

thus is 1) wrong because although the subpoena was issued to Kapoor, through his attorney, it

seeks records belonging to Insys, which had been in the custody of E.J. Financial, and 2)

irrelevant as internal Department of Justice policies do not provide any rights or remedies to

third-parties, such as Kapoor. See U.S. Attorney’s Manual, Section 1-1.200 (Manual “not

intended to, does not, and may not be relied upon to create any rights, substantive or procedural,




       3
         The government notes that it sought guidance from the Department of Justice’s Office
of Professional Responsibility (PRAO) prior to issuing the HIPAA subpoena in this case.

                                                 5
        Case 1:16-cr-10343-ADB Document 546 Filed 11/29/18 Page 6 of 11



enforceable at law by any party in any matter civil or criminal. Nor are any limitations hereby

placed on otherwise lawful litigation prerogatives of DOJ.”)

       Here, the subpoena is lawful under § 3486, the documents are relevant because they are

emails and handwritten information by Kapoor regarding Insys, which is the enterprise alleged in

the SSI. The information contained within the documents (not the act of producing them) will

provide evidence as to the activities of Kapoor, both as a defendant and as Executive Chairman

of the enterprise, and will also potentially enable authentication of documents by other witnesses

based upon handwriting and context. The government does not possess the demanded

information and the documents do not even belong to Kapoor. See Exhibit 2.

       b. Kapoor, As Custodian of Corporate Documents, Has No Privilege

       It is black letter law that a custodian of records may not withhold corporate records

because he fears self-incrimination. As the Supreme Court has stated:

               Nor may the custodian of corporate books or records withhold
               them on the ground that he personally might be incriminated by
               their production. Even after the dissolution of a corporation and the
               transfer of its books to individual stockholders, the transferees may
               not invoke their privilege with respect to the former corporate
               records. The foregoing cases stand for the principle that the books
               and records of corporations cannot be insulated from reasonable
               demands of governmental authorities by a claim of personal
               privilege on the part of their custodian.

Curcio v. United States, 354 U.S. 118, 122 (1957) (internal citations omitted). In a case cited by

Kapoor, In re Steinberg, 837 F.2d 527 (1st Cir. 1988), an appeal from a contempt of court

proceeding, the First Circuit found no error in the issuance of a trial subpoena to the defendants

for notebooks in their possession. Id. at 530. The Court observed that the bar on obtaining

personal evidence from a defendant has been eroded over time and found that compelled

production of private business papers, not “intimate personal papers” is permitted. Id. (“Even if



                                                 6
           Case 1:16-cr-10343-ADB Document 546 Filed 11/29/18 Page 7 of 11



the fifth amendment protects the contents of some voluntarily prepared personal papers, it

certainly does not protect organizational records of this type.”). So long as the records were

prepared voluntarily, the contents are not protected by the Fifth Amendment.

       Here, the withheld records belong to Insys and Kapoor is merely holding them. Kapoor’s

claim that the subpoena is requesting his personal records is not true and is one of semantics.

The subpoena very clearly demands Insys-related documents in Kapoor’s possession as

custodian – because counsel for E.J. Financial gave them to him. If this is truly Kapoor’s only

objection, the remedy is for the government to re-issue a HIPAA subpoena adding the words “as

custodian for” or to issue a HIPAA subpoena directly to Wilkinson Walsh as the current

custodian of these documents.4 An example of an Insys-related document typed by Ms.

Oquendo and similar to those sought here, but without Kapoor’s handwriting, was produced by

both Insys and EJ Financial and is attached as Exhibit 5. As Exhibit 5 demonstrates, there is no

danger that the subpoenaed records are intimate and personal.

       Compliance with the subpoena will not give rise to an act of production privilege for

Kapoor. The privilege requires production that is “(1) compelled, (2) testimonial, and (3)

incriminating.” In re Three Grand Jury Subpoenas Duces Tecum Dated Jan. 29, 1999, 191 F.3d

173, 178 (2d Cir. 1999).

       Here, the production is compelled but the production is neither testimonial nor

incriminating. First, the documents have already been located by a sophisticated law firm and

transmitted to Kapoor’s lawyers, eliminating the danger that Kapoor will somehow be making


       4
         Of course, Rule 41 would also authorize a court to issue a search warrant for these same
records upon showing of probable cause. As this Court is aware, post-indictment search
warrants are regularly utilized in this District and others. See e.g. United States v. Carlos
Nataniel Wanzeler and James Matthew Merrill, 4:14-cr-40028-TSH, Docket No. 276 at pages
20-24 (denying motion to suppress post-indictment search warrant.).

                                                 7
Case 1:16-cr-10343-ADB Document 546 Filed 11/29/18 Page 8 of 11
        Case 1:16-cr-10343-ADB Document 546 Filed 11/29/18 Page 9 of 11



       c. A Protective Order is Unnecessary and Premature

       The government’s investigation of the underlying conduct will – and should – continue

through trial, if necessary. An indictment does not freeze an investigation, nor does it compel

the government to cease the pursuit of justice and discovery of relevant facts.

       Kapoor’s argument that the government has done anything wrong is misplaced. The

government has issued a subpoena to Kapoor – as the person in possession of or custodian of

corporate records – not his own information. The government used the word personal on the

subpoena to avoid the possibility that Kapoor would feign ignorance as to the materials

requested. There is no dispute that the records sought are those written by Kapoor in response

to, and in furtherance of, Insys business. The records belong to Insys and are in Kapoor’s

possession. As stated above, Kapoor cannot rely upon an act of production privilege.

       Even if this Court declines to compel Kapoor to produce the evidence of a crime, it

would be improper to prospectively bar the government from seeking other available relief –

such as a subpoena pursuant to Rule 17 of the Federal Rules of Criminal Procedure. The use of

an administrative subpoena is not an attempt to obtain discovery by circumventing the Federal

Rules of Evidence. See e.g. Harrington, 761 F.2d at 1485.

       Indeed, should the Court consider the merits of the motion, a Rule 17 would also be

appropriate here. The requested documents are relevant – contrary to Kapoor’s incorrect

assertions,

                                              The documents can only be obtained by subpoena,

voluntary production, or search warrant. The documents are necessary to prepare for trial




                                                 9
          Case 1:16-cr-10343-ADB Document 546 Filed 11/29/18 Page 10 of 11



because they relate directly to the allegations in the SSI. The application is made in good faith

and, since there is no dispute about the contents of the records, this is clearly not a fishing

expedition. In these circumstances, the argument that the government should be barred from

seeking evidence is misplaced and premature. For the same reason administrative subpoenas, or

search warrants, are lawful post-indictment, the cases cited by Kapoor relating to protective

orders over post-indictment grand jury practice are misplaced.

          Barring the government from seeking other relief, and granting a prospective protective

order permitting Kapoor to retain these third party, corporate records, would set a dangerous

precedent and would enable future targets and defendants to avoid production of responsive

records by simply moving them to their personal possession. The Court should decline to take

that dangerous step.

   III.      Conclusion

          WHEREFORE, the United States respectfully requests the Court deny the Motion for a

Protective Order and compel the production of the records without further delay.

                                               ANDREW E. LELLING
                                               United States Attorney

Dated: November 29, 2018               By:     /s/ David G. Lazarus
                                               DAVID G. LAZARUS (BBO #624907 )
                                               K. NATHANIEL YEAGER (BBO # 630992)
                                               FRED WYSHAK, JR. (BBO #535940)
                                               Assistant U.S. Attorneys
                                               One Courthouse Way, Ste. 9200
                                               Boston, MA 02210
                                               (617) 748-3100
                                               david.lazarus2@usdoj.gov
                                               nathaniel.yeager@usdoj.gov
                                               fred.wyshak@usdoj.gov




                                                  10
        Case 1:16-cr-10343-ADB Document 546 Filed 11/29/18 Page 11 of 11




                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).


                                              /s/ David G. Lazarus
                                              David G. Lazarus
Dated: November 29, 2018                      Assistant U.S. Attorney




                                                 11
